                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

 BILTRITE FURNITURE, INC.,

                        Plaintiff,
                                                         Case No. 20-CV-656-JPS-JPS
 v.

 OHIO SECURITY INSURANCE
 COMPANY,                                                                 ORDER

                        Defendant.


       On April 24, 2020, Biltrite Furniture, Inc., (“Plaintiff”), a furniture

retailer, filed a class action complaint alleging breach of contract and

anticipatory breach of contract, and seeking declaratory judgment against

insurer Ohio Security Insurance Company (“Defendant”).1 Plaintiff alleges

that Defendant failed to carry out its “contractual obligation under common

all-risk commercial property insurance policies to indemnify Plaintiff” for

lost business income arising from the COVID-19 pandemic. (Docket #1).

Specifically, Plaintiff brings claims for coverage under three provisions of



       1 Plaintiff purchased its insurance policy from Ohio Security Insurance
Company, an affiliate of Liberty Mutual, but originally named Liberty Mutual in
the complaint. See (Docket #21 at 8). Liberty Mutual contends that Plaintiff has “no
claim against [it] as there is no contract between these parties.” (Docket #18 at 8).
However, Liberty Mutual has proceeded to answer and rigorously defend the
lawsuit, see generally id.; (Docket #14, #23), and Plaintiff requested leave to amend
the complaint to name Ohio Security Insurance Company as the defendant.
(Docket #21 at 9 n.4). Liberty Mutual did not contest this. The Court will construe
this as an instance of correcting a misnomer and will grant the amendment. Fed.
R. Civ. P. 15(c)(1)(C); Eison v. McCoy, 146 F.3d 468, 471 (7th Cir. 1998) (noting that
a “misnomer situation [i]s one in which the ‘proper defendant is already before
the court and the effect [of the amendment] is merely to correct the name under
which he is sued.’”) (quoting Wood v. Worachek, 618 F.2d 1225, 1229 (7th Cir. 1998)).



 Case 2:20-cv-00656-JPS Filed 07/20/21 Page 1 of 15 Document 25
the insurance policy: (1) the Business Income coverage provision; (2) the

Extra Expenses coverage provision; and (3) the Civil Authority coverage

provision. On September 9, 2020, Defendant filed an answer to the

complaint. (Docket #14).2 On November 16, 2020, Defendant filed a motion

for judgment on the pleadings. (Docket #17). That motion is now fully

briefed. For the reasons explained below, the motion will be granted, and

the case will be dismissed.

1.     LEGAL STANDARD

       Federal Rule of Civil Procedure Rule 12(c) “permits a party to move

for judgment after the complaint and answer have been filed by the

parties.” Buchanan-Moore v. County of Milwaukee, 570 F.3d 824, 827 (7th Cir.

2009). A motion for judgment on the pleadings “is governed by the same

standards as a motion to dismiss for failure to state a claim under Rule

12(b)(6).” Adams v. City of Indianapolis, 742 F.3d 720, 727–28 (7th Cir. 2014).

To survive a challenge under Rule 12(c) or 12(b)(6), a complaint must

provide “a short and plain statement of the claim showing that the pleader

is entitled to relief.” Fed. R. Civ. P. 8(a)(2). In other words, the complaint

must give “fair notice of what the. . .claim is and the grounds upon which

it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The allegations

must “plausibly suggest that the plaintiff has a right to relief, raising that

possibility above a speculative level[.]” Kubiak v. City of Chicago, 810 F.3d

476, 480 (7th Cir. 2016) (citation omitted). In reviewing the complaint, the

Court is required to “accept as true all of the well-pleaded facts in the



       2 The case was initially stayed pending a decision by the Judicial Panel on
Multidistrict Litigation (“JPML”) regarding consolidation and transfer. (Docket
#11, #12). However, the JPML declined to centralize the action with other COVID-
19 related insurance disputes. (Docket #13).


                           Page 2 of 15
 Case 2:20-cv-00656-JPS Filed 07/20/21 Page 2 of 15 Document 25
complaint and draw all reasonable inferences in favor of the plaintiff.” Id.

at 480–81.

2.     RELEVANT ALLEGATIONS

       2.1     Factual Background3

       In December 2019, a highly infectious and potentially deadly virus,

later identified as SARS-CoV-2 (“COVID-19”) began circulating the globe.

By March 2020, COVID-19 was declared a global pandemic. In major

metropolitan areas, intensive care units ran over-capacity, and doctors had

to turn away sick patients. To curb the number of infections—and to ensure

adequate resources for those who did become sick—governments restricted

travel, gathering, and general daily activities.

       In Wisconsin, these restrictions took the form of a series of

Emergency Orders, which attempted to respond to the rapidly changing

public health crisis. On March 24, 2020, Governor Tony Evers issued a

“Safer at Home Order,” which required individuals to “stay at home or

their place of residence” with certain exceptions, none of which were

applicable to Plaintiff, a furniture retailer. (Docket #20-5 at 3). Accordingly,

Plaintiff shut down its store for an indeterminate amount of time in order

to comply with the rule.

       Shortly after shutting down, Plaintiff filed a business interruption

claim under its all-risk insurance policy for lost profits. On April 5, 2020,

Defendant informed Plaintiff that its claim had been denied because


       3Without converting this motion into one for summary judgment, the
Court will consider the insurance contract at issue and the relevant Emergency
Orders. These documents are appropriate for consideration at this stage because
they are incorporated by reference in the complaint, central to Plaintiff’s claims,
and “concededly authentic.” Hecker v. Deere & Co., 556 F.3d 575, 582–3 (7th Cir.
2009).


                           Page 3 of 15
 Case 2:20-cv-00656-JPS Filed 07/20/21 Page 3 of 15 Document 25
(1) Plaintiff “had not suffered direct physical loss or damage for purposes

of” its Business Income and Extra Expense coverage, and (2) “no

surrounding property had suffered direct physical loss or damage. . .for

purposes of the Civil Authority coverage.” (Docket #1 ¶ 29). Plaintiff’s claim

was also purportedly excluded because it fell under the “Virus and

Bacteria” exclusion, which precludes coverage for closures resulting from a

contagious bacteria and virus. (Id. ¶ 32).

        Plaintiff disputes the denial of the claim, and filed suit on behalf of

itself and other policyholders who were denied coverage for losses incurred

due to closures required by the COVID-19 pandemic. Specifically, Plaintiff

is suing on behalf of a nationwide class and Wisconsin sub-class of those

who have “entered into standard all-risk commercial property insurance

policies with Liberty Mutual . . .where such policies provide for business

income loss and extra expense coverage and do not exclude coverage for

pandemics and who have suffered losses due to measures put in place by

civil authorities’ stay-at-home or shelter-in-place orders since March 15,

2020[.]” (Id. ¶ 49).

       2.2     Insurance Policy Provisions

       Plaintiff’s insurance policy provides, in relevant part:

       A.      Coverage

       1.      Business Income

       We will pay for the actual loss of Business Income you sustain
       due to the necessary “suspension” of your “operations”
       during the “period of restoration”. The “suspension” must be
       caused by direct physical loss of or damage to property at
       premises which are described in the Declarations and for
       which a Business Income Limit Of Insurance is shown in the
       Declarations. The loss or damage must be caused by or result
       from a Covered Cause of Loss.


                           Page 4 of 15
 Case 2:20-cv-00656-JPS Filed 07/20/21 Page 4 of 15 Document 25
       …

       2.            Extra Expense

       a.     Extra Expense Coverage is provided at the premises
       described in the Declarations only if the declarations show
       that Business Income Coverage applies at that premises.

       b.     Extra Expense means necessary expenses you incur
       during the “period of restoration” that you would not have
       incurred if there had been no direct physical loss or damage
       to property caused by or resulting from a Covered Cause of
       Loss.
       …

       5.     Additional Coverage
              a. Civil Authority
       In this Additional Coverage, Civil Authority, the described
       premises are premises to which this Coverage Form applies,
       as shown in the Declarations. When a Covered Cause of Loss
       Causes damage to property other than property at the
       described premises, we will pay for the actual loss of Business
       Income you sustain and necessary Extra Expense caused by
       action of civil authority that prohibits access to the described
       premises, provided that both of the following apply:
       1.     Access to the area immediately surrounding the
       damaged property is prohibited by civil authority as a result
       of the damage, and the described premises are within that
       area but are not more than one mile from the damaged
       property; and
       2.    The action of civil authority is taken in response to
       dangerous physical conditions resulting from the damage or
       continuation of the Covered Cause of Loss that caused the
       damage, or the action is taken to enable a civil authority to
       have unimpeded access to the damaged property.

(Docket #19-3 at 145–46). A “Covered Cause of Loss” means “direct

physical loss,” subject to certain exclusions. (Id. at 169). The policy does not

cover losses or damages “caused by or resulting from . . . [d]elay, loss of use



                           Page 5 of 15
 Case 2:20-cv-00656-JPS Filed 07/20/21 Page 5 of 15 Document 25
or loss of market.” (Id. at 171). Additionally, the contract specifically

disclaims liability for losses arising from viruses:

        COMMERCIAL   PROPERTY    COVERAGE                         PART
        STANDARD PROPERTY POLICY
        A.     The exclusion set forth in Paragraph B. applies to all
        coverage under all forms and endorsements that comprise
        this Coverage Part or Policy, including but not limited to
        forms or endorsements that cover property damage to
        buildings or personal property and forms or endorsements
        that cover business income, extra expense or action of civil
        authority.
        B.      We will not pay for loss or damage caused by or
        resulting from any virus, bacterium or other microorganism
        that induces or is capable of inducing physical distress, illness
        or disease. However, this exclusion does not apply to loss or
        damage caused by or resulting from “fungus,” wet rot or dry
        rot. Such loss or damage is addressed in a separate exclusion
        in this Coverage Part or Policy.

(Id. at 160).

3.      ANALYSIS

        Defendant moves for judgment on the pleadings based on several

grounds. First, there was no “direct physical loss of or damage to covered

property” sufficient to trigger the policy. Second, and relatedly, mere loss

of use of the premises does not fall within the Business Income and Extra

Expense provisions. Third, the Civil Authority coverage provision does not

apply to the Emergency Orders. Finally, Defendant contends that Plaintiff’s

claims are barred by the policy’s virus exclusion.

        The parties agree that Wisconsin law applies. (Docket #21 at 10 n.5).

Under Wisconsin law, “[i]nsurance policies are construed as they would be

understood by a reasonable person in the position of the insured.” Am.



                           Page 6 of 15
 Case 2:20-cv-00656-JPS Filed 07/20/21 Page 6 of 15 Document 25
Family Mut. Ins. Co. v. Am. Girl, Inc., 673 N.W.2d 65, 73 (Wis. 2004). Courts

will first “examine the facts of the insured’s claim to determine whether the

policy’s insuring agreement makes an initial grant of coverage.” (Id.) If the

policy covers the claim, courts “next examine the various exclusions to see

whether any of them preclude coverage[.]” (Id.) If the exclusion is

“uncertain,” it will be “narrowly or strictly construed against the insurer.”

(Id.)

        3.1   Policy Coverage – Business Income and Extra Expenses

        Plaintiff does not have coverage under either the Business Income or

Extra Expenses provision. Each provision makes an initial grant of coverage

to lost business income or extra expenses where there is “direct physical

loss . . .or damage to property.” (Docket #19-3 at 145). Here, Plaintiff alleges

that the “direct physical loss of and damage to property” is the inability to

“use th[e] property for its intended purpose.” (Docket #1 ¶ 28). Plaintiff

argues that “loss” must be constructed to encompass “loss of use” in order

to avoid surplusage. Otherwise, “direct physical loss” would elide with

“damage to” property, rendering the latter meaningless.

        This falls short of reason. These terms are undefined, therefore the

Court must apply “their common and ordinary meaning,” as they would

be understood by a reasonable insured party. Leicht Transf. & Storage Co. v.

Pallet Cent. Enter., Inc., 928 N.W.2d 534, 538 (Wis. 2019). “Direct physical

loss . . .unambiguously requires some form of actual, physical damage to

the insured premises to trigger coverage.” Green Beginnings, LLC v. West

Bend Ins. Co., Case No. 20-CV-1661, 2021 WL 2210116, at *4 (E.D. Wis. May

28, 2021) (applying Illinois law to an insurance dispute bearing the same

language as the policy at issue in this case) (quoting Sandy Point Dental, PC

v. Cincinnati Ins. Co., 488 F. Supp. 3d 690, 693 (N.D. Ill. 2020)). As many


                           Page 7 of 15
 Case 2:20-cv-00656-JPS Filed 07/20/21 Page 7 of 15 Document 25
courts have noted, “direct physical loss” encompasses theft, misplacement,

or total destruction of property, while “damage” addresses specifically

harmed components, or other “lesser” injuries. Michael Cetta, Inc. v. Admiral

Indem. Co., Case No. 20 Civ. 4612, 2020 WL 7321405, at *18–19 (S.D.N.Y. Dec.

11, 2020) (calling plaintiff’s argument requiring “direct physical loss” to

include “loss of use” an “untenable leap in logic.”).

       Plaintiff’s own proposed definition of “loss” supports this reading:

it observes that “the dictionary defines ‘loss’ as ‘destruction, ruin’ or ‘the

act of losing possession.’” (Docket #21 at 12). Indeed, “[g]iving separate

effect to ‘loss’ and ‘damage’ in the phrase, ‘direct physical loss of or damage

to’ only highlights the distinction between ‘the permanent dispossession of’

and ‘damage’.” Real Hosp., LLC v. Travelers Cas. Ins. Co. of Am., 499 F. Supp.

3d 288, 294 (S.D. Miss. 2020). It is not superfluous for “loss” to mean exactly

what it says. The Court is not persuaded of the term’s ambiguity or

surplusage merely because one single, outlier district court has come to

another conclusion. See e.g., Studio 417, Inc. v. Cincinnati Ins. Co., 478 F. Supp.

3d 794, 803 (W.D. Mo. 2020) (finding a direct physical loss to a restaurant

where plaintiff alleged that COVID-19 is “a physical substance” that lives

on physical surfaces, making plaintiff’s property “unsafe and unusable.”).

Plaintiff has not alleged that it was deprived of its premises, nor that its

covered property was destroyed or damaged.4 Therefore, coverage under

the Business Income and Extra Expenses provisions is inapplicable.


       4 The cases that Plaintiff cites in support of the notion that physical losses
do not require physical alteration are readily distinguishable—each case that
Plaintiff cites deals with a physical peril that made entering a structure hazardous.
See Murray v. State Farm Fire & Cas. Co., 509 S.E.2d 1, 5 (W. Va. 1998) (holding that
a yet-undamaged home situated underneath a negligently constructed vertical
highwall that suffered ongoing rockfalls may be covered by home insurance


                           Page 8 of 15
 Case 2:20-cv-00656-JPS Filed 07/20/21 Page 8 of 15 Document 25
       Plaintiff’s contention that “loss of use and functionality” should be

covered by the policy falls short for another reason: as stated above, the

insurance policy at issue does not cover losses or damages “caused by or

resulting from . . . [d]elay, loss of use or loss of market.” (Docket #19-3 at 171)

(emphasis added). As Plaintiff would have it, the cause of the loss is the

Emergency Order; the result is the loss of use. (Docket #1 ¶ 11) (explaining

that “Covered Cause[s] of Loss” are “the orders issued by civil authorities

to stop the spread of the Covid-19 outbreak[.]”); (id. ¶ 32) (“the efficient

proximate cause of . . .losses[] were [sic] precautionary measures taken by

the State of Wisconsin and other governmental authorities to prevent the

spread of COVID-19 in the future”). However, under these circumstances,

the lost business income and extra expenses still result from the loss of use—

rather than any physical loss or damage. Since the insurance policy

explicitly does not cover business income losses resulting from loss of use,

Plaintiff’s proposed construction—which purportedly avoids surplusage—

would render the policy’s “loss of use” exception superfluous. (Docket #19-

3 at 171). Indeed, the existence of a “separate provision for loss of use



policies because losses “may exist in the absence of structural damage”); Gregory
Packaging, Inc. v. Travelers Prop. Cas. Co. of Am., Case No. 2:12-cv-4418, 2014 WL
6675934, at *5–6 (D.N.J. Nov. 25, 2014) (finding a direct physical loss when a juice
packaging facility was contaminated with ammonia); W. Fire Ins. Co. v. First
Presbyterian Church, 437 P.2d 52, 55 (Colo. 1968) (noting that loss of use “standing
alone, does not in and of itself constitute a ‘direct physical loss,’” but holding that
the “accumulation of gasoline around and under the church building” such that it
became “so infiltrated and saturated as to be uninhabitable” was a direct physical
loss); Or. Shakespeare Festival Ass’n v. Great Am. Ins. Co., 2016 WL 3267247, at *4–5
(D. Or. June 7, 2016) (finding physical loss or damage where wildfire smoke
infiltrated a theater) (vacated on parties’ joint stipulation). Here, by contrast, there
was nothing toxic or inherently dangerous about the premises. Rather, the concern
was that many people in close proximity to one another—regardless of where—
would quicken the transmission of COVID-19.


                           Page 9 of 15
 Case 2:20-cv-00656-JPS Filed 07/20/21 Page 9 of 15 Document 25
suggests that the ‘direct physical loss of . . . property’ clause was not

intended to encompass a loss where the property was rendered unusable

without an intervening physical force.” Mudpie, Inc. v. Travelers Cas. Ins. Co.

of Am., 487 F. Supp. 3d 834, 842 (N.D. Cal. 2020) (emphasis added).

       Finally, Plaintiff’s argument that its loss of use and functionality are

“physical losses” within the policy’s grant of coverage is unsupported by

Wisconsin law. See Wis. Label Corp. v. Northbrook Prop. & Cas. Ins. Co., 607

N.W.2d 276, 284 (Wis. 2000). In Wisconsin Label, the court found no physical

damage to items that were accidentally mislabeled and resulted in lost costs

to a store. Id. Rather, because the items were “undamaged” and “saleable,”

the pricing issue could be fixed with another label. Id. Similarly, there is no

physical damage to the store or items therein by virtue of the COVID-19

pandemic or the attendant closure orders—the store is still inhabitable, and

the products still saleable. As another court aptly noted, if loss of use is a

“direct physical loss,” then any “government order barring access to a

property would itself trigger business income or extra expense coverage[.]”

Moody v. Hartford Fin. Grp., Inc., Case No. 20-2856, 2021 WL 135897, at *6

(E.D. Pa. Jan. 14, 2021). This would render the Civil Authority provision,

which grants “coverage when civil authority orders bar access to premises

under more limited circumstances[,]” useless. (Id.)

       This Court thus follows the many courts that have held that “a

complaint which only alleges loss of use of the insured property fails to

satisfy the requirement for physical damage or loss.” Food for Thought

Caterers Corp. v. Sentinel Ins. Co., Ltd., Case No. 20-cv-3418, 2021 WL 860345,

at *4 (S.D.N.Y. Mar. 6, 2021) (citing cases). The insurance policy at issue

clearly does not cover business income losses and extra expenses resulting

from Plaintiff’s mere inability to use the premises.


                          Page 10 of 15
Case 2:20-cv-00656-JPS Filed 07/20/21 Page 10 of 15 Document 25
       3.2      Policy Coverage – Civil Authority

       In order for Civil Authority Coverage to apply, three criteria must

exist: (1) damaged off-premises property within one mile of the premises,

which resulted from a covered cause of loss; (2) a civil authority order

barring access to the area surrounding the damaged property; and (3) either

the civil authority order was taken in response to dangerous physical

conditions caused by damage or the covered cause of loss, or the civil

authority required “unimpeded access to the damaged property.” (Docket

#19-3 at 146). Not one of these criteria exist in the current situation.

       First, there is no damaged off-premises property alleged in the

complaint (nor are the premises themselves alleged to be damaged; see

Section 3.1, above). Second, the civil authority order does not bar access to

an area surrounding a property—rather, the Emergency Orders generally

require people to stay at home to stop the spread of a virus, with certain

exceptions. Third, neither the “damage” (which, recall, is loss of use and

functionality) nor the “covered cause of loss” (which Plaintiff frames as the

civil authority order) caused a dangerous condition—in fact, both likely

prevented a dangerous condition. Finally, no civil authority required

“unimpeded access to [a] damaged property,” if any were to have been

alleged.

           The parties seem to agree that civil authority orders “intended to

prevent future harm, rather than existing property loss or damage,” do not

fall within Civil Authority Coverage provisions. (Docket #21 at 28–29); see

United Airlines, Inc. v. Ins. Co. of the State of Penn., 439 F.3d 128, 134–35 (2d

Cir. 2006) (no business interruption coverage under terrorism provisions

where closures were due to government orders heightening safety

standards, rather than a crash at the Pentagon); Syufy Enters. v. Home Ins.


                          Page 11 of 15
Case 2:20-cv-00656-JPS Filed 07/20/21 Page 11 of 15 Document 25
Co. of Ind., Case No. 94—0756-FMS, 1995 WL 129229, at *2 (N.D. Cal. Mar.

21, 1995) (no civil authority coverage for a theater when a dawn-to-dusk

curfew was imposed because “theater access was not specifically

foreclosed.”).    However,     Plaintiff   argues    that    “[t]hose   cases    are

distinguishable because the civil authority orders in those cases were

intended to prevent future harm, rather than existing property loss or

damage . . . Here, the [Emergency] Orders have already caused Plaintiff to

suffer a ‘physical loss of’ property.” (Docket #21 at 28–29).5 This does not

make sense. Here, too, the Emergency Orders were intended to prevent

future harm—i.e., the increased rate of transmission of COVID-19, which,

absent the Orders, was certain.

       3.3       Exemptions – Virus Exclusion Provision

       In many ways, the sections above are an academic exercise, because

regardless of whether there was a “direct physical loss or damage” either

on the property or near the property, when the issue boils down to its

essence, the losses resulting from the COVID-19 pandemic are not a covered

cause of loss. The policy explicitly says that it “will not pay for loss or

damage caused by or resulting from any virus, bacterium or other

microorganism that induces or is capable of inducing physical distress,

illness or disease.” (Docket #19-3 at 160). Here, Plaintiff alleges that its losses

resulted from the Emergency Orders. These Emergency Orders resulted

from COVID-19, a virus. Thus, Plaintiff’s losses resulted from COVID-19, a


       5On that same page, Plaintiff recognizes that the Emergency Orders were
issued “during a pandemic based on a virus that damaged Plaintiff’s property.”
(Docket #21 at 28). This theory of relief is unavailable based on the Virus Exclusion
provision, discussed in Section 3.3. It also reveals a crack in Plaintiff’s tortured
attempt to find policy coverage: at the end of the day, the losses were caused by a
virus.


                           Page 12 of 15
 Case 2:20-cv-00656-JPS Filed 07/20/21 Page 12 of 15 Document 25
virus. Accordingly, these losses are excluded from coverage. Green

Beginnings, LLC, 2021 WL 2210116 at *7 (holding that “[t]he language of the

virus exclusion provision . . .clearly and unambiguously preclude[s]

coverage” where “a virus resulted in the . . .Orders being issued, damage

caused by the orders was caused by the virus”). The fact that Plaintiff’s

property was not contaminated is not relevant—the policy does not require

contamination.

       Plaintiff argues that there is a “distinction between losses caused by

precautionary measures taken to avoid an excluded peril, which trigger

coverage, and losses caused by the excluded peril itself, which do not.”

(Docket #21 at 31). In this case, that is a distinction without a difference—

one that Plaintiff has clumsily acknowledged in its own briefing. (Id. at 28)

(explaining that the Emergency Orders were issued “during a pandemic

based on a virus that damaged Plaintiff’s property.”). Additionally, the

Emergency Orders, as their name suggests, were hardly “precautionary.”

When the Emergency Orders took effect, the known number of COVID-19

cases had increased 102% in three days; five people were confirmed to have

passed away from the virus. (Docket #20-5 at 1). The virus’s rapid spread

was a calculated inevitability—the Emergency Orders were implemented

to “reduce further spread” in the future, not to reduce the risk of further

spread. C.f. Newman Myers, 17 F. Supp. 3d 323, 333–34 (S.D.N.Y. 2014)

(finding that an insurer had not met its burden of showing that a flood

exclusion applied when evidence showed that an electric grid shut down in

anticipation of flooding, rather than as the result of a flood); United Airlines,

439 F.3d at 134–35 (denying business interruption coverage to airline where

losses were the result of government orders to curb potential terrorism,

rather than terrorism itself). Additionally, though Plaintiff cites Newman


                          Page 13 of 15
Case 2:20-cv-00656-JPS Filed 07/20/21 Page 13 of 15 Document 25
Myers and United Airlines in support of their argument that the losses

caused by the “precautionary measure” are distinct from losses caused by

the peril itself, these cases are not squarely on point—in both, coverage was

denied due to a lack of physical loss or damages, and the inapplicability of

any other provision. Newman Myers, 17 F. Supp. 3d at 331; United Airlines,

439 F.3d at 131–34. In short, Plaintiff cannot overcome the virus exclusion

provision, which plainly denies coverage for damages or losses resulting

from viruses.

4.     CONCLUSION

       The COVID-19 pandemic was a tragedy with many unfortunate

consequences, which include business losses. Though some insurance

policies may cover those losses, not all will. When a policy, read plainly,

does not cover the loss or the cause of loss, the Court simply cannot rewrite

the policy to provide coverage where none was due. Wis. Label Corp., 607

N.W.2d at 283. Better recourse for these losses might be found through

Congress.

       Accordingly,

       IT IS ORDERED that Plaintiff’s request to name Ohio Security

Insurance Company as Defendant be and the same is hereby GRANTED,

and Ohio Security Insurance Company will be deemed a party to these

proceedings;

       IT IS FURTHER ORDERED that Defendant’s motion for judgment

on the pleadings (Docket #17) be and the same is hereby GRANTED; and

       IT IS FURTHER ORDERED that this case be and the same is hereby

DISMISSED with prejudice.

       The Clerk of Court is directed to enter judgment accordingly.




                           Page 14 of 15
 Case 2:20-cv-00656-JPS Filed 07/20/21 Page 14 of 15 Document 25
     Dated at Milwaukee, Wisconsin, this 20th day of July, 2021.

                                BY THE COURT:



                                ____________________________________
                                J. P. Stadtmueller
                                U.S. District Judge




                          Page 15 of 15
Case 2:20-cv-00656-JPS Filed 07/20/21 Page 15 of 15 Document 25
